DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (2/18/22 Remarks: page 8, line 22 - page 11, line 15) with respect to the rejection of claims 18 & 25 under 35 USC §112, the rejection of claims 15, 17, & 22 under 35 USC §102, and the rejection of claims 16, 20-21, 23, & 26-28 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 18 & 25 under 35 USC §112, the rejection of claims 15, 17, & 22 under 35 USC §102, and the rejection of claims 16, 20-21, 23, & 26-28 under 35 USC §103 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 15 & 22 (and dependent claims 16-17, 20-21, 23, & 26-28), the art of record does not teach or suggest the recited arrangement of color extraction from a region of a source color image, intensity-independent pixel clustering to into a plurality of clusters each characterized by a characterizing color, evaluating the characterizing colors against a set of expected colors where the expected colors are a predefined set of a type of cosmetic product colors appearing in the source image, and defining a new image where the new image is a simulation of the cosmetic product on a face of a user based on the extracted color.
With respect to claim 18, the art of record does not teach or suggest the recited arrangement of color extraction from a region of a source color image, intensity-independent pixel clustering to into a plurality of clusters each characterized by a characterizing color, evaluating the characterizing colors against a set of expected colors wherein the evaluation locates a color match when the characterizing color is similar to the expected color in both brightness and direction in accordance with a threshold, and defining a new image using the extracted color.
With respect to claims 19 & 24, the art of record does not teach or suggest the recited arrangement of color extraction from a region of a source color image, intensity-independent pixel clustering to into a plurality of clusters each characterized by a characterizing color, evaluating the characterizing colors against a set of expected colors where the expected colors are defined as a priority ordered set which are processed in priority order, and defining a new image using the extracted color.
With respect to claim 25, the art of record does not teach or suggest the recited arrangement of color extraction from a region of a source color image, intensity-independent pixel clustering to into a plurality of clusters each characterized by a characterizing color, evaluating the characterizing colors against a set of expected colors, combining clusters if two or more clusters provide a color match, and defining a new image using the extracted color.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toyota and Nishimura disclose examples of face and cosmetic color image processing.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663